Citation Nr: 1544991	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-48 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 2004 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida, which denied service connection for bilateral hearing loss.

The Board previously remanded the Veteran's claim for service connection for bilateral hearing loss in August 2014 and February 2015 for additional development to include obtaining VA treatment records, specifically a December 2012 Audiology consultation note and report of audiometry results, private treatment records, and VA examination with appropriate medical opinions.  The Board finds that all requested development has been completed except for associating the report of the December 2012 audiometry results with the claims file.  However, based on recent VA examination findings in May 2015 in combination with the other evidence of record failing to demonstrate a present hearing loss disability in the right ear, the Board finds that the report of the December 2012 audiometry results would not provide any additional relevant evidence to support the Veteran's claim.  Therefore, the Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010); Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In the May 2015 rating decision, the Appeals Management Center (AMC) granted service connection for left ear hearing loss; however, it continued the denial of service connection for right ear hearing loss.  Consequently, the Board finds that the Veteran's appeal has been satisfied as to the left ear hearing loss, but remains open as to the right ear hearing loss.  Thus the issue on appeal has been recharacterized as set forth above.

In the February 2015 remand, the Board found that the evidence had raised the issues of entitlement to service connection for chronic ear infections and to an earlier effective date for the award of dependency allowances and, therefore, they were referred to the RO.  To date, no action has been taken on these issues.  Consequently, the Board again REFERS these issues to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran does not have a hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not established.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard January 2009 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examination in March 2009 and May 2015.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran initially claimed service connection for bilateral hearing loss; however, as mentioned in the Introduction, service connection for left ear hearing loss was granted in a May 2015 rating decision and only the claim for right ear hearing loss remains on appeal before the Board.  The Veteran contends that his hearing loss is related to his military service, especially recurrent ear infections he had during service, as well as exposure to loud noises, especially to explosions during his deployments.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board acknowledges that the service treatment records document the Veteran had treatment for ear infections and complaints of hearing loss in the right ear.  Audiometric tests conducted during service, however, do not show that a hearing loss disability for VA purposes was present during service except for in December 2006.  Clinical records at that time show, however, that the Veteran had been treated for chronic ear infections for four months and was diagnosed to have eustachian tube dysfunction with conductive hearing loss in the right ear.  Because of this, the Veteran underwent insertion of a pressure equalization tube (PET) in the right ear.  Thereafter the Veteran had no further complaints of hearing loss in the right ear and only one episode of pain in February 2008.  Audiometric tests conducted in March and November of 2008 demonstrate that the Veteran's pure tone thresholds in the right ear did not meet the criteria for a hearing loss disability set forth in § 3.385.

Post-service audiological examinations have continued to demonstrate that the Veteran's right ear hearing loss fails to meet the criteria set forth in § 3.385 for a hearing loss disability for VA compensation purposes.  

On VA examination in March 2009, measured pure tone thresholds values on audiometry were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
25
20
LEFT
25
20
15
20
20

Speech audiometry revealed speech recognition ability of 95 percent in the right ear.  

VA treatment records show the Veteran underwent audiological evaluation in December 2012 for possible right ear hearing loss and bilateral tinnitus.  The report of the audiometry results are not available but the audiologist clearly stated in assessing those results that pure tone audiometry (air and bone) showed normal hearing through 4000 Hertz sloping to a mild high frequency sensorineural hearing loss in the right ear with speech discrimination of 100 percent.  

Finally, the Veteran underwent a recent VA examination in May 2015.  Pure tone thresholds on audiometric evaluation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
35
LEFT
25
30
25
30
40

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  

Based on the foregoing evidence, the Board finds that the preponderance of the evidence fails to demonstrate that the Veteran has a current hearing loss disability in the right ear that is subject to VA compensation as neither the pure tone thresholds nor the speech audiometry results of the post-service audiological examinations provided to the Veteran meet the criteria set forth in § 3.385.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


